DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	It appears that the translations for CN 200920105202.7 and CN 200720102869.2 were not properly attached to the foreign applications upon re-submission on November 22, 2020 nor was an IDS submitted corresponding to the re-submission.  Please attach translation to the foreign application and submit a corresponding IDS for proper consideration and approval. 
	
Status of Claims
Claims 1-20 are pending. 
Claims 10-20 have been withdrawn from consideration. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specific parameters as found in Claims 1-9 must be shown or the feature(s) canceled from the claim(s). Please see the 112(a) and 112(b) rejections below for specific explanation as to the features that are unclear in the drawings and application. As a limited example, the quadrate zones, width, distances, angles,  directions (upwards, downward, forward), etc. as found throughout the claims are not identified, referenced, or labeled in the drawings.  Due to the complex nature of the multiple curvatures and 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
PLEASE NOTE:  claim amendments orienting the position to anatomically correct positioning with accompanying terminology (“coronary” axis, sagittal axis, long axis) are not sufficient to overcome the drawing objections as stated above. 

Claim Objections
Applicant is advised that should claim 1 be found allowable, claims 4, 8, and 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Regarding Claim 1, the applicant claims the “coronary” axis of the body.  However, the examiner believes that he proper term that the applicant intended is the “coronal” axis, as a coronary axis would pertain to the heart. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-9, as parameters are not provided within the specification or drawings for the zones, width, distances, angles, axes, and directions (upwards, downward, forward are indefinite) found throughout the claims, it is difficult to ascertain the specific meaning of the claim limitations as applied to the complex curvatures and geometry of the present invention.  
Regarding Claim 1, the limitation requiring that the “tail of the steel plate tile upwards” is unclear as “upwards” could mean away from the plate, coronally, etc., and as the quadrate zones are not defined, it is difficult to ascertain the position of the “quadrate zone reposition screw holes.” Additionally, the “outer edge of the body of the steel plate” is claimed as “parallel to a bony edge of the acetabulum.”  It is unclear what is meant by the steel plate is “parallel to a bony edge of the acetabulum,” as the examiner understands the acetabulum to be a curved anatomical socket. Additionally, it is unclear what is meant by the steel plate is “parallel to a bony edge of the acetabulum,” as the examiner understands the acetabulum to be a curved anatomical socket, nor is it clear how a “distance to the bony edge of the acetabulum” is to be measured.  Further, the claims are replete with parameters that are unclear or unable to ascertain regarding axis, angles, directions and measurements.   
Regarding Claim 2, a “width of 11mm-17mm” is claimed, but this width is not shown on the drawings and therefore it is difficult to ascertain what is considered the “width” in this 
Regarding claim 3, as the plate is not shown in the figures in an inserted position relative to the acetabulum, it is unclear what is considered the “apex of the acetabulum” and/or how to measure a distance from the head of the steel plate (at what point along the triangular head?) to the apex of the acetabulum. 
Regarding Claim 4, it is unclear what is meant by the steel plate is “parallel to a bony edge of the acetabulum,” as the examiner understands the acetabulum to be a curved anatomical socket, nor is it clear how a “distance to the bony edge of the acetabulum” is to be measured.  
Regarding Claims 5 through 9, the claims are replete with parameters that are unclear or unable to ascertain regarding axis, angles, directions and measurements.   
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hucklebone condyle” in claim 1 is used by the claim to possibly mean “a region of the acetabulum that matches where the tail of the steel plate tilts upwards,” while the accepted meaning is “hipbone or anklebone.” The term is indefinite because the specification does not clearly redefine the term. 
The term “Magic pull screw” of Claim 1 is also indefinite as the specification does not provide a definition for a “Magic pull screw” and the examiner was unable to find an accepted meaning for this term.  Additionally, it is unclear if the term “Magic pull screw” is a trademark, in 
The term “quadrate zone reposition screw hole” of Claim 1 is also indefinite as the specification does not provide a definition and the examiner was unable to find an accepted meaning for this term. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In light of the prolific 112(b) rejections above, the examiner is limited in the application of prior art by the indefiniteness and lack of clarity found in the present claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (US 8,641,744 B2, hereinafter “Weaver”) in view of Daniels et al. (US 8,777,998 B2, hereinafter “Daniels”) in further view of Orbay et al. (US 8,814,918 B2, hereinafter “Orbay”). 
Regarding Claim 1, Weaver discloses an anatomical locking guide plate (Figure 7) capable of use in a complicated acetabulum fracture, where an inner side of the anatomical locking guide plate is capable of contacting a surface of the acetabulum, and the anatomical locking guide plate includes three portions; a head of the plate (Figure 8, 60), a body of the plate (62) and a tail of the plate (72).  The plate is jointed seamlessly (Figure 8).  Weaver further discloses an outer edge of the head of the plate capable of being matched with a top region of the acetabulum, an inner edge of the head of the plate capable of covering the ilium gluteus tuberosity and the rear region of the gluteus tuberosity, an outer edge of the body of the plate capable of placement parallel to a bony edge of the acetabulum, the a tail of the plate tilt upwards (curvature noted in tail 72 could be placed with an “upwards” tilt), and its structure capable of being matched with the structure of the hucklebone condyle.  Weaver further discloses that at least one acetabulum anterior column pull screw hole (56b in head of plate as seen in Figure 7), at least one Magic pull screw hole(56c as seen in head of plate in Figure 7) and at least one locking screw hole (56a as seen in head of plate in Figure 7) are provided in the head of the plate, at least two quadrate zone reposition pull 
Please note:  the claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus in intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the device of Weaver is fully capable of being used in the placement as indicated above for a complicated acetabular fracture. 
Weaver discloses the invention substantially as claimed, but fails to disclose the plate as a steel plate with a triangular shaped head.  
Daniels teaches the use of steel for the plate in the same field of endeavor for the purpose of providing a plate made of a sturdy, biocompatible material.  Daniels further teaches a triangular shaped head (Figure1) for the purpose of shaping consistent with the needs of the area of insertion of the plate.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to construct the plate of Weaver of steel as is taught by Daniels for strength and 
Weaver in view of Daniels discloses the invention substantially as claimed, but does not teach at least one locking screw hole provided in the tail of the steel plate.  
Orbay teaches the placement of a locking screw hole in the tail of a fracture fixation plate (Figure 3, 162) for the purpose of providing a secure purchase for the tail end of the plate in the bone of the patient. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to construct the plate of Weaver in view of Daniels with a locking screw hole in the tail of the plate as is taught by Orbay in order to provide a secure purchase for the tail end of the plate in the bone of the patient. 
Regarding Claim1, in view of the 112 (b) rejections above, many limitations of these claims are not identifiable and the art of Weaver in view of Daniels in view of Orbay is applied as best understood.  The  plate of  Weaver in view of Daniels in view of Orbay discloses many axis  and many screw holes with various placement that would provide for many angles (dependent upon measurement reference points) as well and multiple directional orientations (again, dependent upon directional reference points), therefore meeting the limitations of Claims 5-9 as best understood. 
Regarding Claim 2, Weaver in view of Daniels in view of Orbay discloses the invention of Claim 1 as described above, and Weaver further discloses the body of die steel plate with a width of 11mm-17mm.  As fixation hole 56c is disclosed as having a diameter of 7.3mm, it would appear 
Regarding Claim 3, Weaver in view of Daniels in view of Orbay discloses the invention of Claim 1 as described above, and Weaver further would be capable of placement with a distance from the head of the steel plate to an apex of the acetabulum of 28mm - 32mm.
Please note:  the claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus in intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the device of Weaver is fully capable of being used in the placement as indicated above for a complicated acetabular fracture. 
Regarding Claim 5, Weaver in view of Daniels in view of Orbay discloses the invention of Claim 1 as described above, and Weaver further would be capable of placement where the outer edge of the body of the steel plate is parallel to a bony edge of the acetabulum, and the distance to the bony edge of the acetabulum is 4mm-6mm.
Please note:  the claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus in intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, 
Regarding Claims 5-9, in view of the 112 (b) rejections above, many limitations of these claims are not identifiable and the art of Weaver in view of Daniels in view of Orbay is applied as best understood.  The  plate of  Weaver in view of Daniels in view of Orbay discloses many axis  and many screw holes with various placement that would provide for many angles (dependent upon measurement reference points) as well and multiple directional orientations (again, dependent upon directional reference points), therefore meeting the limitations of Claims 5-9 as best understood. 
Response to Arguments
Applicant's arguments filed November 22, 2020 have been fully considered but they are not persuasive. 
As described above, amendments made to the claims are not sufficient to overcome the objections to the drawings.
Additionally, the amendments to the claims are not sufficient to overcome the 112 rejections outlined in the non-final office action and above.  Amendments provided definition for well know anatomical orientation axes (long axis, “coronary” axis, and sagittal axis) are not sufficient to overcome the 112 rejections as outlined.  Amendments appear to include limitations of Claims 4, 8, and 9 without correcting for the 112 rejections in these claims.  
In response to the applicant’s arguments that “it is impossible for technicians in this field to know the distance between two parallel lines without creative work” is no understood as a relevant argument by the examiner.  As a claim requires definitive parameters for patentability, and the claims require distances between parallel surfaces, “creative work” is not a sufficient response to define the parameters of the claim. 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE L NELSON/Examiner, Art Unit 3774        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774